Exhibit EXECUTION COPY CONSULTING AGREEMENT This CONSULTING AGREEMENT (this “Agreement”) is made effective as of the 25th day of August, 2008 (the “Effective Date”), by and between The Amacore Group, Inc.,a Delaware Corporation (the “Company”), and Clark A. Marcus, an individual resident of the state of Florida (the “Consultant”). RECITALS: WHEREAS, the Company desires to engage the Consultant to perform the consulting services as more fully set forth herein; and WHEREAS, the Consultant desires to be engaged by the Company on the terms and conditions set forth in this Agreement. NOW, THEREFORE,in consideration of the Recitals and of the mutual promises and covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: 1.Engagement.The Company hereby engages the Consultant to perform the Services (as defined herein) and the Consultant hereby accepts such engagement with the Company in accordance with the terms and conditions set forth in this Agreement.The Consultant shall devote such time and attention to the Services as are reasonably necessary to perform such Services, but the Company acknowledges that this Agreement is not exclusive and that Consultant can provide non-competing services to other entities or on his own behalf.The Company acknowledges that Consultant will continue his legal practice, subject to the terms hereof. 2.Services.The Consultant shall provide on a non-exclusive basis to the Company strategic planning, merger and acquisition and investment relations consulting services, which shall include meetings and discussions of such matters with third parties and such discussions are hereby authorized.Services will include such other consulting services as they pertain to matters dealing with the public market place and perception of the Company from time to time as may be requested by the Company or its agents or representatives (the “Services”). 3.Consulting Fee. In consideration for performing the Services for the Company, the Company shall pay the Consultant as follows: (a)upon execution of this Agreement, the Company shall pay the Consultanta one-time fee of One Hundred Twelve Thousand Dollars ($112,000) in immediately available funds; -1- (b)for the term of this Agreement, an annual fee of Six Hundred Thousand Dollars ($600,000), which fee shall be payable in equal installments in accordance with the Company’s customary payroll practices; and (c)The Company shall pay the premium for one year for the life insurance that is currently in place for Consultant's family, which obligation shall not exceed $32,000.The Company shall immediately cancel all key man life insurance related to Clark Marcus where the Company is a beneficiary. (d)The Company agrees to reimburse the Consultant for any excise taxes payable by him under Section 409A of the Internal Revenue Code and regulations promulgated thereunder by reason of the payment of the fee specified in Section 3(a) hereof in an amount up to twenty percent (20%) of such fee, plus any penalties or interests that are imposed by the Internal Revenue Service or other taxing authority solely by reason of the foregoing payment being made by the Company and for no other reason. 4.Other Consulting Arrangements. (a)Consulting Support.For the Term (defined below) of this Agreement, the Company agrees to make available to the Consultant (i) his current office space and use of facilities at the Company's Tampa headquarters and (ii) one employee of the Company dedicated to provide the Consultant dedicated secretarial support.The employee provided to Consultant for dedicated secretarial support shall be Sharon Mandel.Consultant acknowledges that Ms. Mandel is an at-will employee.The Company acknowledges that as of the date hereof it has no current intent to terminate Ms. Mandel's employment and will not do so except in the instance of a good faith reduction in force or for cause.Consultant further acknowledges that if Ms.
